Citation Nr: 1804587	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  09-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the left wrist.

2. Entitlement to service connection for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of service connection for residuals of a traumatic brain injury has been raised by the Veteran's representative in a November 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1. The Veteran's left wrist carpal tunnel syndrome diagnosis was not incurred in service. 

2. The Veteran's right wrist carpal tunnel syndrome diagnosis was not incurred in service.






CONCLUSIONS OF LAW

1. The criteria for service connection for carpal tunnel syndrome of the left wrist have not been met. 38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


2. The criteria for service connection for carpal tunnel syndrome of the right wrist have not been met. 38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As an initial matter, the majority of the Veteran's service medical records are not readable. As such, the Board has a heightened duty to assist the Veteran in the development of her claim and to carefully consider the so-called "benefit of the doubt" rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA treatment records indicate the Veteran was advised she had bilateral carpal tunnel syndrome in 2002. She underwent carpal tunnel release surgery for her right wrist in June 2003 and for her left wrist in September 2004. 

The Veteran contends her duties as a tactical communications technician resulted in her bilateral carpal tunnel syndrome diagnoses because she was required to carry and lay heavy cables, and handle cords in switchboard operations. The preponderance of the evidence is against the claims and the appeal will be denied.

The Veteran's August 1986 report of medical history while in the Army Reserves indicates the Veteran denied any bone, joint or other deformity. The August 1986 report of medical examination indicates a clinically normal upper extremities and musculoskeletal evaluation, noting wrist scars. This evidence is significant because it demonstrates that approximately two years after discharge from active duty, the Veteran did not report relevant symptoms of her now-claimed disorder. 

At the March 2013 VA medical examination, the Veteran reported she injured her left wrist in a 1979 motor vehicle accident (MVA) during service. However, the examiner noted the Veteran's wrists did not demonstrate degenerative or traumatic arthritis, or a history of a fracture or a tendon injury. The examiner opined the Veteran did not have a bilateral wrist condition.

At the May 2016 VA medical examination for peripheral nerves, the Veteran reported bilateral hand pain. The examiner noted that the first documented complaint of wrist pain was in 2001, and that the Veteran was first diagnosed with carpal tunnel in 2002, almost 18 years after service. The examiner also noted orthopedic notes from 2005 indicating the carpal tunnel symptoms had resolved. Finally, the examiner noted March 2013 x-rays indicating early degenerative changes in the right wrist and no bony, joint or soft tissue abnormalities bilaterally. The examiner opined the Veteran's bilateral carpal tunnel syndrome diagnoses were less likely incurred in service. She also opined that the Veteran's poorly-controlled diabetes and weight contributed "significantly" to her bilateral carpal tunnel syndrome. Finally, she opined that she could not, without resorting to speculation, confirm whether the Veteran had residual or recurrent carpal tunnel syndrome at the time of the examination.

In April 2017, the Board received a medical opinion from a neurologist with extensive experience in the diagnosis and management of carpal tunnel syndrome. He noted the 2005 orthopedic surgery notes indicating an improvement in the Veteran's hand pain and tingling following the two carpal tunnel release surgeries. He also noted the Veteran was diagnosed with diabetic polyneuropathy in 2012 without an accompanying diagnosis of carpal tunnel syndrome. The examiner opined "the objective evidence of record fails to demonstrate that her in-service duties resulted in any carpal tunnel syndrome symptoms during the service or structural changes in the joints or soft-tissues of the hands/wrists that would be a potential nidus for the subsequent development of [carpal tunnel syndrome] after the service."

The claim for service connection is denied. There is no probative medical evidence that indicates the Veteran's bilateral carpal tunnel disabilities were incurred in service. 

The Veteran has continuously asserted throughout the appeal that her bilateral carpal tunnel syndrome disabilities were a result of her active duty service. The Veteran is competent to report observable symptomatology of her condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through her own lay assertions, the Veteran is not competent to offer opinions as to the etiology of her previously diagnosed bilateral carpal tunnel syndrome disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Carpal tunnel syndrome requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between her bilateral carpal tunnel disabilities and their relationship to service. 

Since the Veteran's bilateral carpal tunnel syndrome disabilities were not incurred in service, the claim for service connection is denied.


ORDER

Service connection for carpal tunnel syndrome of the left wrist is denied.

Service connection for carpal tunnel syndrome of the right wrist is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


